Case 13-15526-AJC   Doc 121   Filed 03/09/20   Page 1 of 15
Case 13-15526-AJC   Doc 121   Filed 03/09/20   Page 2 of 15
Case 13-15526-AJC   Doc 121   Filed 03/09/20   Page 3 of 15
Case13-15526-AJC
Case 13-15526-AJC Doc
                  Doc121
                      119 Filed
                          Filed03/09/20
                                01/23/20 Page
                                         Page41of
                                               of15
                                                  2
Case13-15526-AJC
Case 13-15526-AJC Doc
                  Doc121
                      119 Filed
                          Filed03/09/20
                                01/23/20 Page
                                         Page52of
                                               of15
                                                  2
Case 13-15526-AJC   Doc 121   Filed 03/09/20   Page 6 of 15
Case 13-15526-AJC   Doc 121   Filed 03/09/20   Page 7 of 15
Case 13-15526-AJC   Doc 121   Filed 03/09/20   Page 8 of 15
Case 13-15526-AJC   Doc 121   Filed 03/09/20   Page 9 of 15
Case 13-15526-AJC   Doc 121   Filed 03/09/20   Page 10 of 15
Case 13-15526-AJC   Doc 121   Filed 03/09/20   Page 11 of 15
Case 13-15526-AJC   Doc 121   Filed 03/09/20   Page 12 of 15
Case 13-15526-AJC   Doc 121   Filed 03/09/20   Page 13 of 15
Case 13-15526-AJC   Doc 121   Filed 03/09/20   Page 14 of 15
Case 13-15526-AJC   Doc 121   Filed 03/09/20   Page 15 of 15
